8 N.Y.3d 1019 (2007)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
SANTOS SUAREZ, Also Known as SANTO SUAREZ and as DOMINGO SUAREZ, Appellant.
Court of Appeals of the State of New York.
Submitted April 13, 2007.
Decided June 12, 2007.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the order of the Appellate Division. The Appellate Division order does not violate the terms of this Court's remittitur [see 6 NY3d 202]. Motion for assignment of counsel dismissed as academic.